Name: Commission Regulation (EC) No 3262/94 of 20 December 1994 fixing, for the 1995 fishing year, the withdrawal and selling prices for fishery products listed in Annex I (A), (D) and (E) to Council Regulation (EEC) No 3759/92 (Text with EEA relevance)
 Type: Regulation
 Subject Matter: trade policy;  prices;  fisheries;  consumption
 Date Published: nan

 No L 339/ 18 Official Journal of the European Communities 29 . 12. 94 COMMISSION REGULATION (EC) No 3262/94 of 20 December 1994 fixing, for the 1995 fishing year, the withdrawal and selling prices for fishery products listed in Annex I (A), (D) and (E) of Council Regulation (EEC) No 3759/92 (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, Having regard to the Treaty establishing the European Community, HAS ADOPTED THIS REGULATION :Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery and aquaculture products ('), as last amended by Regulation (EEC) No 1891 /93 (2), and in particular Articles 11 (3) and 13 thereof, Article 1 The percentages of the guide price which are used as a basis for calculating the Community withdrawal and selling prices shall be as shown in Annex I for the products concerned. Whereas Article 1 1 ( 1 ) and Article 13 of Regulation (EEC) No 3759/92 provide that the Community withdrawal and selling prices for each of the products listed respectively, in Annex I (A), (D) and in Annex I (E) are to be fixed by applying the conversion factor for the product category concerned to an amount equal to at least 70 % but not more than 90 % of the relevant guide price ; Article 2 The conversion factors which are used for calculating the Community withdrawal and selling prices for the products listed, respectively, in Annex I (A), (D) and in Annex I (E) of Regulation (EEC) No 3759/92 shall be as shown in Annex II. Whereas changes in production and marketing structures in the Community make it necessary to alter the basis for calculating the withdrawal and the sale prices in the Community as compared with those of the preceding fishing year ; Article 3 The Community withdrawal and selling prices applicable for the 1995 fishing year and the products to which they refer shall be as shown in Annex III . Whereas Article 11 (2) of Regulation (EEC) No 3759/92 provides that the withdrawal price may be multiplied by conversion factors in landing areas which are very distant from main centres of consumption in the Community ; Whereas the guide prices for the 1995 fishing year were fixed for all the products in question by Council Regu ­ lation (EC) No 3136/94 (3); Article 4 The withdrawal prices applicable for the 1995 fishing year in the landing areas which are very distant from the main centres of consumption in the Community and the products to which those prices relate shall be as shown in Annex IV. Whereas the prices or amounts fixed in ecus by this Regulation are determined in accordance with the agri ­ monetary system applicable in 1994 as provided for in Council Regulation (EEC) No 3813/92 (4), as amended by Regulation (EC) No 3528/93 (*), and in particular Article 1 3 (2) thereof ; whereas, as a result, they should enter into force in that year ; Article 5 This Regulation shall enter into force on 31 December 1994. It shall apply from 1 January 1995 . (') OJ No L 388 , 31 . 12. 1992, p. 1 . (2) OJ No L 172, 15. 7. 1993, p . 1 . 0 OJ No L 332, 22. 12. 1994, p. 4. (4) OJ No L 387, 31 . 12. 1992, p. 1 . 0 OJ No L 320, 22. 12. 1993, p. 32. 29 . 12. 94 Official Journal of the European Communities No L 339/ 19 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1994. For the Commission Yannis PALEOKRASSAS Member of the Commission No L 339/20 Official Journal of the European Communities 29 . 12. 94 ANNEX I Percentage of guide price used in calculation withdrawal or sale prices Product % Herrings of the species Clupea harengus 85 Sardines of the species Sardina pilchardus 85 Dogfish (Squalus acanthias) 80 Dogfish (Scyliorhinus spp.) 80 Redfish (Sebastes spp.) 90 Cod of the species Gadus morhua 80 Coalfish (Pollachius virens) 80 Haddock (Melanogrammus aeglefinus) 80 Whiting (Merlangus merlangus) 80 Ling {Molva spp.) 80 Mackerel of the species Scomber scombrus 85 Mackerel of the species Scomber japonicus 90 Anchovies (Engraulis spp.) 85 Plaice (Pleuronectes platessa) 83 Hake of the species Merluccius merluccius 90 Megrim (Lepidorhombus spp.) 80 Ray's bream (Brama spp.) 80 Monkfish (Lophius spp.) 85 Shrimps of the species Crangon crangon 90 Crabs of the species (Cancer pagurus) 90 Norway lobster (Nephrops norvegicus) 90 Dab (Limanda limanda) 83 Flounder (Platichthys flesus) 83 Albacore or longfinned tuna (Thunnus alalunga) 90 Cuttlefish (Sepia officinalis and Rossia macrosoma) 80 Sole (Solea spp.) 83 ANNEX II Conversion factor of the products listed in Annex I (A), (D) and (E) to Regulation (EEC) No 3759/92 Conversion Species Size (') Gutted fish, with head (') Whole fish (') Extra, A (') B (') Extra, A (') B (') Herrings of the species 1 0,00 0,00 0,85 0,85 Clupea harengus 2 0,00 0,00 0,80 0,80 3 0,00 0,00 0,50 0,50 Sardines of the species 1 0,00 0,00 0,55 0,35 Sardina pilchardus 2 0,00 0,00 0,55 0,35 3 0,00 0,00 0,85 0,35 4 0,00 0,00 0,55 0,35 Dogfish (Squalus acanthias) 1 0,75 0,55 0,71 0,50 2 0,64 0,45 0,60 0,40 3 0,35 0,25 0,30 0,20 Dogfish (Scyliorhinus spp.) 1 0,80 0,60 0,75 0,50 2 0,80 0,60 0,70 0,50 3 0,55 0,40 0,45 0,23 29 . 12. 94 Official Journal of the European Communities No L 339/21 Conversion Species Size (') Gutted fish, with head (') Whole fish (') Extra, A (') B (') Extra, A (') B ( ) Redfish (Sebastes spp.) 1 0,00 0,00 0,90 0,90 2 0,00 0,00 0,90 0,90 3 0,00 0,00 0,76 0,76 Cod of the species 1 0,90 0,85 0,65 0,50 Gadus morhua 2 0,90 0,85 0,65 0,50 3 0,85 0,70 0,50 0,40 4 0,67 0,46 0,38 0,27 5 0,47 0,27 0,28 0,18 Coalfish (Pollachius virens) 1 0,90 0,90 0,70 0,70 2 0,90 0,90 0,70 0,70 3 0,89 0,89 0,69 0,69 4 0,72 0,52 0,38 0,28 Haddock (Melanogrammus 1 0,90 0,80 0,70 0,60 aeglefinus) 2 0,90 0,80 0,70 0,60 3 0,77 0,65 0,54 0,37 4 0,68 0,56 0,51 0,35 Whiting (Merlangus merlangus) 1 0,80 0,75 0,60 0,40 2 0,80 0,75 0,60 0,40 3 0,76 0,61 0,55 0,23 4 0,53 0,36 0,39 0,22 Ling {Molva spp.) 1 0,85 0,65 0,70 0,50 2 0,83 0,63 0,68 0,48 3 0,75 0,55 0,60 0,40 Mackerel of the species 1 0,00 0,00 0,85 0,85 Scomber scombrus 2 0,00 0,00 0,85 0,75 3 0,00 0,00 0,85 0,70 Spanish mackerel of the 1 0,00 0,00 0,85 0,75 species Scomber japonicus 2 0,00 0,00 0,85 0,70 3 0,00 0,00 0,70 0,57 4 0,00 0,00 0,55 0,35 Anchovies (Engraulis spp.) 1 0,00 0,00 0,80 0,45 2 0,00 0,00 0,85 0,45 3 0,00 0,00 0,70 0,45 4 0,00 0,00 0,29 0,29 Plaice 1 0,90 0,85 0,49 0,49 (Pleuronectes platessa) 2 0,90 0,85 0,49 0,49 3 0,87 0,80 0,49 0,49 4 0,68 0,60 0,46 0,46 Hake of the species 1 1,00 0,94 0,79 0,73 Merluccius merluccius 2 0,76 0,71 0,59 0,54 3 0,75 0,70 0,58 0,53 4 0,64 0,59 0,50 0,41 5 0,60 0,55 0,47 0,38 Megrim (Lepidorhombus spp.) 1 0,85 0,65 0,80 0,60 2 0,75 0,55 0,70 0,50 3 0,70 0,50 0,65 0,45 4 0,45 0,25 0,40 0,20 No L 339/22 Official Journal of the European Communities 29. 12. 94 Conversion Gutted fish, with head (') Whole fish (')Species Size (') Extra, A (') B (') Extra, A (') B (') Ray's bream (Brama spp.) 1 0,85 0,65 0,80 0,60 2 0,60 0,40 0,55 0,35 Dab (Limanda limanda) 1 0,85 0,75 0,70 0,55 2 0,65 0,55 0,50 0,35 Flounder (Platichthys flesus) 1 0,80 0,70 0,70 0,55 2 0,60 0,50 0,50 0,35 Albacore or longfinned tuna 1 1,00 0,54 0,90 0,85 (Thunnus alalunga) 2 1,00 0,54 0,85 0,80 Cuttlefish (Sepia officinalis and 1 0,00 0,00 0,80 0,60 Rossia macrosoma) 2 0,00 0,00 0,80 0,60 3 0,00 0,00 0,50 0,30 Whole fish or gutted, with head (') Fish without head (') Extra, A (') B (') Extra, A (&gt;) B (') Monkfish (Lophius spp.) 1 0,72 0,52 0,90 0,70 2 0,92 0,72 0,85 0,65 3 0,92 0,72 0,80 0,60 4 0,77 0,57 0,70 0,50 5 0,44 0,24 0,50 0,30 All presentations A (') B (') Shrimps of the genus Crangon 1 0,65 0,55 crangon 2 0,30 0,30 Whole (') Edible crabs (Cancer pagurus) 1 0,80 2 0,60 Whole (') Tails (') E '(') Extra, A (') B (&gt;) Extra,A (&gt;) B (') Norway lobster 1 0,95 0,95 0,68 0,85 0,57 (Nephrops norvegicus) 2 0,95 0,64 0,38 0,61 0,38 3 0,63 0,45 0,18 0,36 0,19 4 0,23 0,23 0,09 0,30 0,09 Gutted fish, with head (') Whole fish (') Extra, A (  ) B (') Extra, A (') B (') Sole (Solea spp.) 1 0,90 0,80 0,70 0,55 2 0,90 0,80 0,70 0,55 3 0,85 0,75 0,65 0,50 4 0,70 0,60 0,50 0,40 5 0,60 0,50 0,40 0,35 (') The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EEC) No 3759/92. 29 . 12. 94 Official Journal of the European Communities No L 339/23 ANNEX III Withdrawal or sale price in the Community of the products listed in Annex I (A), (D) and (E) to Regulation (EEC) No 3759/92 Withdrawal price (ECU/tonne) Species Size (') Gutted fish with head (') J Whole fish (') Extra, Af) B (&gt;) Extra, A (*) B (') Herrings of the species Clupea harengus :  1 January to 14 July 1995 1 0 0 175 175 and 1 October to 2 0 0 165 165 31 December 1995 3 0 0 103 103  15 Tul to f 1 ° ° 117 11730 September 1995 1 2 0 0 110 110 I 3 0 0 69 69 Sardines of the species 1 0 0 199 126 Sardina pilchardus 2 0 0 199 126 from the Atlantic 3 0 0 307 126 4 0 0 199 126 Dogfish (Squalus acanthias) 1 525 385 497 350 2 448 315 420 280 3 245 175 210 140 Dogfish (Scyliorhinus spp.) 1 419 314 392 262 2 419 314 366 262 3 288 209 235 120 Redfish 1 0 0 737 737 (,Sebastes spp.) 2 0 0 737 737 3 0 0 622 622 Cod of the species 1 917 866 662 509 Gadus morhua 2 917 866 662 509 3 866 713 509 407 4 682 468 387 275 5 479 275 285 183 Coalfish (Pollacbius virens) 1 464 464 361 361 2 464 464 361 361 3 459 459 355 355 4 371 268 196 144 Haddock (Melanogrammus 1 647 575 503 431 aeglefinus) 2 647 575 503 431 3 553 467 388 266 4 489 402 366 251 No L 339/24 Official Journal of the European Communities 29 . 12. 94 Withdrawal price (ECU/tonne) Species Size (') Gutted fish with head (') Whole fish (') Extra, A (') B (') Extra, A (') B (') Whiting (Merlangus merlangus) 1 488 457 366 244 2 488 457 366 244 3 463 372 335 140 4 323 219 238 134 Ling (Molva spp.) 1 635 486 523 374 2 620 471 508 359 3 560 411 448 299 Mackerel of the species 1 0 0 171 171 Scomber scombrus 2 0 0 171 151 3 0 0 171 141 Spanish mackerel of the 1 0 0 217 192 species Scomber japonicus 2 0 0 217 179 3 0 0 179 146 4 0 0 141 89 Anchovies (Engraulis spp.) 1 0 0 658 370 2 0 0 699 370 3 0 0 575 370 4 0 0 238 238 Plaice (Pleuronectes platessa) : 1 599 566 326 326  1 January to 2 599 566 326 326 30 April 1995 3 579 533 326 326 4 453 399 306 306 1 824 778 449 449  1 May to I 2 824 778 449 449 31 December 1995 3 796 732 449 449 4 623 549 421 421 Hake of the species Merluccius 1 2 812 2 643 2 221 2 052 merluccius 2 2 137 1 996 1 659 1 518 3 2 109 1 968 1 631 1 490 4 1 799 1 659 1 406 1 153 5 1 687 1 546 1 321 1 068 Megrim (Lepidorhombus spp.) 1 1 329 1 016 1 251 938 2 1 172 860 1 094 782 3 1 094 782 1 016 703 4 703 391 625 313 Ray's bream (Brama spp.) 1 993 760 935 701 2 701 468 643 409 29. 12. 94 Official Journal of the European Communities No L 339/25 Withdrawal price (ECU/tonne) Species Size (') Gutted fish with head (') Whole fish (') Extra, A (') B (') Extra, A (') B (') Dab (Limanda limanda) 1 524 463 432 339 2 401 339 308 216 Flounder (Platichthys flesus) 1 298 261 261 205 2 224 186 186 130 Albacore or longfinned tuna 1 1 867 1 008 1 439 1 359 ( Thunnus alalunga) 2 1 867 1 008 1 359 1 279 Cuttlefish 1 0 0 838 629 (Sepia officinalis and 2 0 0 838 629 Rossia macrosoma) 3 0 0 524 314 Without head (')Whole or gutted fish,with head (') Extra, A (') B (') Extra, A (') B (') Monkfish (Lophius spp.) 1 1 357 980 3 452 2 685 2 1 734 1 357 3 261 2 493 3 1 734 1 357 3 069 2 302 4 1 451 1 074 2 685 1 918 5 829 452 1 918 1 151 All presentations A (') BO Shrimps of the 1 1 022 865 genus Crangon crangon 2 472 472 Sale prices (ECU/tonne) Whole (') Edible crabs 1 1 053 (Cancer pagurus) 2 790 Whole (') Tails (') E'(') Extra, A (') B (') Extra.A (') B (') Norway lobster 1 3 632 3 632 2 600 4 258 2 855 (Nephrops norvegicus) 2 3 632 2 447 1 453 3 056 1 904 3 2 409 1 720 688 1 803 952 4 879 879 344 1 503 451 Gutted fish with head (') Whole fish (') Extra, A B (') | Extra, A (') B (') Sole (Solea spp.) 1 3 725 3 311 2 897 2 277 2 3 725 3 311 2 897 2 277 3 3 518 3 104 2 690 2 070 4 2 897 2 484 2 070 1 656 5 2 484 2 070 1 656 1 449 (') The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EEC) No 3759/92. No L 339/26 Official Journal of the European Communities 29. 12. 94 ANNEX IV Withdrawal prices (ECU/tonne) Species Landing area Conversion factor Size (') Gutted fish, with head (') j Whole fish (') Extra, AC) B (') Extra, A f) B (') Mackerel of the species Coastal areas and islands of Scomber scombrus Ireland 0,83 Coastal areas and islands of Corn ­ wall and Devon in the United 0,84 Kingdom Coastal areas from Portpatrick in south-west Scotland to Wick in 0,90 north-east Scotland and the islands to the west and north of these areas, coastal areas and islands of Northern Ireland Coastal areas from Wick to Aber ­ deen in the north-east of 0,96 Scotland Sardines of the species Coastal areas and islands of the Sardina pilchardus counties of Cornwall and Devon  , , in the United Kingdom ' Canary Islands 0,48 Hake of the species Coastal areas from Troon in Merluccius merluccius south-west Scotland to Wick in north-east Scotland and the 0,68 islands to the west and north of these areas Coastal areas and islands of Ireland 0,91 Albacore or Azores and Madeira _^g longfinned tuna ' (Thunnus alalunga) 1 0 0 142 142 2 0 0 . 142 125 3 0 0 142 117 1 0 0 144 144 2 0 0 144 127 3 0 0 144 118 1 0 0 154 154 2 0 0 154 136 3 0 0 154 127 1 0 0 164 164 2 0 0 164 145 3 0 0 164 135 1 0 0 131 83 2 0 0 131 83 3 0 0 203 83 4 0 0 131 83 1 0 0 95 61 2 0 0 95 61 3 0 0 147 61 4 0 0 95 61 1 1 912 1 797 1 510 1 396 2 1 453 1 357 1 128 1 032 3 1 434 1 338 1 109 1 013 4 1 224 1 128 956 784 5 1 147 1 052 899 727 1 2 559 2 405 2 021 1 868 2 1 945 1 817 1 510 1 382 3 1 919 1 791 1 484 1 356 4 1 637 1 510 1 279 1 049 5 1 535 1 407 1 203 972 1 896 484 691 653 2 896 484 653 614 (') The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EEC) No 3759/92.